Citation Nr: 1811151	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-26 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a lung disability, diagnosed as chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an enlarged prostate.

4.  Entitlement to a compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared before the Board during a November 2017 hearing.  A transcript is of record.  

The issue of entitlement to a compensable rating for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's lung disability was not incurred in or the result of his service.

2.  During a November 2017 hearing before the undersigned, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to service connection for hypertension.

3.  During a November 2017 hearing before the undersigned, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to service connection for an enlarged prostate.



CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a lung disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for withdrawal of the Veteran's appeal on the issue of entitlement to service connection for hypertension have been met.  38 U.S.C. §§ 5103(a), 5103A, 7105(b)(2), (d)(5); 38 C.F.R. § 20.204(b), (c).

3.  The criteria for withdrawal of the Veteran's appeal on the issue of entitlement to service connection for an enlarged prostate have been met.  38 U.S.C. §§ 5103(a), 5103A, 7105(b)(2), (d)(5); 38 C.F.R. § 20.204(b), (c).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lung disability

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a veteran in developing information and evidence necessary to substantiate their claim.  Under 38 U.S.C.A. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence a veteran is expected to provide.  By correspondence dated January 2011, VA notified the Veteran of the information required to substantiate his claim of entitlement to service connection for a lung disability.  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  See 38 U.S.C.A. § 5103A(a), (b) and (c).  The RO has obtained the Veteran's service treatment records, VA medical records, and private treatment records.  VA afforded the Veteran with a VA examination in June 2014 to determine whether the Veteran suffered from a lung disability that was causally related to his service.  The Board finds this report adequate to decide the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board finds that VA has satisfied its duty to assist the Veteran in this case. 

Turning to the matter at hand, the Veteran states that he suffers from a lung disability as a result of in-service exposure to toxic chemicals.  Specifically, the Veteran attributes his lung disability to exposure to methyl ethyl ketone (MEK) and acetone incurred while "scrubbing missile parts in open tanks," adding that exposure to these chemicals may have aggravated a "possible existing condition." 

Generally, direct service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The Board notes that lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or cause when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The record indicates that the Veteran recorded a normal lung and chest examination during his July 1967 Report of Medical Examination at entrance, and did not report shortness of breath or asthma as part of his July 1967 Report of Medical History.  A January 1968 service treatment record notes that the Veteran suffered from an upper respiratory infection.  Lay statements provided by individuals who served with the Veteran reveal that the Veteran performed "twice a year maintenance" on missiles to "remove summer and / or winter lubricant."  These statements note that in "order to remove these lubricants, [they] used 20 gal open tanks filled with [MEK] and or Acetone."  The statements also describe these chemicals as producing dizziness and other medical issues.  An October 1969 service treatment record notes the Veteran as smoking at a rate of approximately one pack per day (denoted as "Cig - 1PPD").  A February 1970 service treatment record indicates that the Veteran suffered from "dizzy spells . . . painful urination, difficulty starting," and loss of appetite.  A July 1970 service treat record describes chest imaging which revealed "[n]o active pulmonary disease[.]"  The Veteran recorded a normal lung and chest examination during his July 1970 Report of Medical Examination at separation, and did not report shortness of breath or asthma as part of his July 1970 Report of Medical History.  

February 2010 VA treatment records describe the Veteran as suffering from shortness of breath.  It appears from contemporaneous VA treatment records that the Veteran smoked from age 14, with a "60 + [pack year]" history.  March 2010 VA treatment records indicate that the Veteran underwent a chest x-ray, which "revealed evidence of emphysema," and that he was diagnosed with "moderate chronic obstructive pulmonary disease."  A contemporaneous treatment record notes the Veteran as reporting smoking for "45 + yrs of a 60 p[ac]k year history[.]"  A March 2012 VA treatment record describes the Veteran as a "lifelong" smoker.  

A June 2014 VA lung examiner opined that the Veteran's lung disability was less likely than not the result of his service, noting that the Veteran's heart examination revealed that the Veteran's COPD was "unlikely to be of very long duration, it can be only a few years, but not a decade or more."  The examiner also opined that the Veteran's smoking history alone would be enough to account for his COPD, noting the Veteran's report of smoking one pack per day from age 38 to age 61.  As to in-service chemical exposure, the examiner opined that, typically, workplace chemical exposures that are severe enough to cause COPD are prolonged, daily, and occur over years, which was not consistent with the Veteran's experience.
In a July 2014 statement, the Veteran reported that he was exposed to toxic chemicals twice a year during a two week process, and stated that he did not smoke when he joined the military.  During a November 2017 hearing before the Board, the Veteran described taking medication, after his service, to treat breathing problems.  The Veteran stated that he began smoking at approximately age 22 or 23, and that he suffered from a cough that predated his smoking.  The Veteran also described handling MEK and acetone during his service, and reported that he worked in "closed-in shops and everything with no ventilation . . . . No safety equipment of any kind." 

The Board finds the October 1969 service treatment record probative of the Veteran's smoking history insofar as it indicates that the Veteran smoked during his service, and the Board notes the Veteran's February 2010, March 2010, and March 2012 VA treatment records which describe the Veteran's smoking history.  The Board also notes the Veteran's belief that exposure to toxic chemicals may have aggravated a pre-existing condition but finds the Veteran's service treatment records more probative in this regard.  Neither the Veteran's July 1967 Report of Medical Examination, his July 1970 Report of Medical Examination, nor his contemporaneous Reports of Medical History, indicate that the Veteran suffered from a lung disability during his service.  Moreover, because there is no indication of a lung disability on the Veteran's entrance examination, the Veteran is presumed to have been sound (that is, free of a lung disability) at entrance.  See 38 C.F.R. § 3.304(b).  It appears that the Veteran suffered from an upper respiratory infection in January 1968, but the evidence of record does not suggest that this infection bore any relation to his exposure to toxic chemicals.  

The Board finds the lay statements submitted by those who served with the Veteran to be probative of the Veteran's exposure to toxic chemicals during service, but does not find these statements, which describe various medical ailments suffered by those who served with the Veteran, to be probative of a link between the Veteran's lung disability and his service.  Although a layperson (that is, a person without professional or specialized knowledge in a particular subject) is competent in certain situations to provide a diagnosis of a simple condition, such as a broken leg or varicose veins, a layperson is not competent to provide evidence as to more complex medical questions, such as the relationship between toxic chemical exposure and a lung disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Similarly, the Board finds the scientific article submitted by the Veteran to be less probative than the medical evidence of record because the article does not describe a relationship between COPD and human exposure to MEK, and the portion of the article that describes lung damage as a result of aspiration "during ingestion or vomiting" of MEK indicates that this data was derived from "[a]nimal evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

The June 2014 VA examination report is highly probative evidence of the cause of the Veteran's lung disability.  Not only does the June 2014 examination report note that Veteran's COPD was "unlikely to be of very long duration," the report also states that the Veteran's "smoking history alone can account for his COPD."  Discussing the Veteran's in-service chemical exposure, the examiner responsible for the report also opined against a causal connection, explaining that "the workplace exposures causing lung COPD, are prolonged, daily, occur[r]ing over years (silicosis, anthr[co]sis, [berylliosis])[,] which the Veteran did not experience."  The medical evidence of record does not contradict these findings.  Given the totality of the evidence of record, including the very probative June 2014 VA examination report, the Board finds that the preponderance of the evidence weighs against service connection for a lung disability.  See Shedden, 381 F.3d at 1166-67.

Hypertension and Enlarged Prostate

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative, must be in writing or on the record at a hearing, and must specify that the appeal is withdrawn in its entirety or list the issues that the veteran wishes to withdraw from the appeal.  See id.

During a November 2017 hearing before the undersigned, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to service connection for hypertension and his appeal of the issue of entitlement to service connection for an enlarged prostate.  Thus, there remains no allegation of error of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.  See 38 C.F.R. § 20.204.  


ORDER

Service connection for a lung disability is denied.

The claim for service connection for hypertension is dismissed.

The claim for service connection for an enlarged prostate is dismissed.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claim.  The November 2017 private audio examination results provided by the Veteran are insufficient for rating purposes because they lack a controlled speech discrimination test performed using the Maryland CNC word list.  See 38 C.F.R. § 4.85.  Remand is necessary to obtain a new VA examination to assess the current severity of the Veteran's bilateral hearing loss disability.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).  The RO should also obtain any VA treatment records not already contained in the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment records not already of record.

2.  Schedule the Veteran for an examination with an appropriate VA clinician to determine the current nature and severity of the Veteran's bilateral hearing loss disability.  The claims file, including a copy of this remand, must be made available to and be reviewed by the clinician.  Any and all relevant studies, tests, and evaluations deemed necessary should be performed and the results reported.

3.  Readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow him an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


